Citation Nr: 0911248	
Decision Date: 03/26/09    Archive Date: 04/01/09

DOCKET NO.  06-38 515	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUES

1.  Entitlement to service connection for the cause of the 
Veteran's death.

2.  Entitlement to service connection for amyotrophic lateral 
sclerosis (ALS), for the purposes of accrued benefits.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


ATTORNEY FOR THE BOARD

L.J. Bakke-Shaw

INTRODUCTION

The Veteran served on active duty from March 1943 to February 
1946.  He was awarded the Purple Heart Medal.  The Veteran 
died in January 2006.  The appellant is the Veteran's spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Fort Harrison, 
Montana in May 2006 in which service connection for the 
Veteran's cause of death and for service connection for ALS 
for the purposes of accrued benefits was denied. 

The appellant testified before the undersigned Veterans Law 
Judge in April 2007.  A transcript of the hearing is 
associated with the claims file.


FINDINGS OF FACT

1.  The Veteran died in January 2006; the cause of the 
Veteran's death as shown on the death certificate was ALS.

2.  At the time of the Veteran's death, service connection 
was in effect for retained foreign body and scars, right 
buttock cheek and gluteal fold, muscle group XVII, evaluated 
as 20 percent disabling; retained foreign bodies and scars, 
left buttock cheek and gluteal fold, muscle group XVII, 
evaluated as 20 percent disabling; scars, multiple shell 
fragment wound (SFW), left leg, medial and posterior, above 
ankle with retained metallic foreign bodies, evaluated as 10 
percent disabling; scars, small, superficial, multiple, SFW 
lower back (12 dorsoventral:  back and belly surfaces) and 
over sacrum and both buttocks with retained metallic foreign 
bodies, evaluated as 10 percent disabling; post-traumatic 
stress disorder (PTSD), evaluated as 10 percent disabling; 
retained metallic foreign bodies with scar, right medial 
elbow, muscle group V, evaluated as 10 percent disabling; 
retained metallic foreign bodies and scars, left lower leg 
and foot, muscle group XI, evaluated as 10 percent disabling; 
retained metallic foreign bodies with scars, right medial 
posterior thigh, muscle group XIII, evaluated as 10 percent 
disabling; retained metallic foreign bodies, right anterior 
thigh, muscle group XIV, evaluated as 10 percent disabling; 
retained metallic foreign bodies and scar of the lower right 
quadrant and right lateral wall of the abdomen, muscle group 
XXI, evaluated as 10 percent disabling; nerve impairment, 
left anteromedial foot due to retained metallic foreign 
bodies, evaluated as 10 percent disabling; scars, multiple 
SFWs about the right elbow, right mid and lateral wall of the 
abdomen, right ankle, and right metatarsal phalangeal joint, 
evaluated as noncompensable; and scars, multiple over both 
lower extremities, buttocks, lower back, abdomen and right 
elbow with retained metallic foreign bodies, evaluated as 
noncompensable.  The combined evaluation was 20 percent from 
February 1946, 40 percent from February 1949, zero percent 
from December 1959, 10 percent from April 2004, and 70 
percent from June 2004.

3.  The medical evidence establishes that the ALS that caused 
the Veteran's death is the result of his active service.  

4.  At the time of the Veteran's death, a claim for service 
connection for ALS was pending.

5.  The appellant filed a claim for accrued benefits within 
the year following the Veteran's death.

6.  The medical evidence at the time of the Veteran's death 
includes an opinion establishing that the diagnosed ALS was 
linked to the Veteran's active service in Guam.



CONCLUSIONS OF LAW

1.  The criteria for service connection for the cause of the 
Veteran's death have been met.  38 U.S.C.A. §§ 1310, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.312 
(2008).

2.  The criteria for service connection for ALS for the 
purposes of accrued benefits have been met.  38 U.S.C.A. §§ 
1110, 1131, 5103, 5103A, 5107, 5121 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.303, 3.322, 3.1000 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In light of the favorable action taken herein, discussion of 
whether VA has met its duties of notification and assistance 
is not required, and deciding the appeal at this time is not 
prejudicial to the appellant.

I.  Service Connection for the Cause of the Veteran's Death

To establish service connection for the cause of the 
Veteran's death, the evidence must show that the fatal 
disease was incurred in or aggravated by service or that a 
service-connected disability caused or contributed 
substantially or materially to cause death.  For a service-
connected disability to be the cause of death, it must singly 
or with some other condition be the immediate or underlying 
cause, or be etiologically related.  For a service-connected 
disability to constitute a contributory cause, it is not 
sufficient to show that it casually shared in producing 
death, but rather, it must be shown that there was a causal 
connection.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the evidence.  38 U.S.C.A. § 
7104(a).  The Secretary shall consider all information and 
lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary. When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. § 
5107(b); C.F.R. § 3.102.  When a veteran seeks benefits and 
the evidence is in relative equipoise, the veteran prevails.  
See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The 
preponderance of the evidence must be against the claim for 
benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 
(1996).

At the time of the Veteran's death, service connection was in 
effect for retained foreign body and scars, right buttock 
cheek and gluteal fold, muscle group XVII, evaluated as 20 
percent disabling; retained foreign bodies and scars, left 
buttock cheek and gluteal fold, muscle group XVII, evaluated 
as 20 percent disabling; scars, multiple shell fragment wound 
(SFW), left leg, medial and posterior, above ankle with 
retained metallic foreign bodies, evaluated as 10 percent 
disabling; scars, small, superficial, multiple, SFW lower 
back (12 dorsoventral:  back and belly surfaces) and over 
sacrum and both buttocks with retained metallic foreign 
bodies, evaluated as 10 percent disabling; post-traumatic 
stress disorder (PTSD), evaluated as 10 percent disabling; 
retained metallic foreign bodies with scar, right medial 
elbow, muscle group V, evaluated as 10 percent disabling; 
retained metallic foreign bodies and scars, left lower leg 
and foot, muscle group XI, evaluated as 10 percent disabling; 
retained metallic foreign bodies with scars, right medial 
posterior thigh, muscle group XIII, evaluated as 10 percent 
disabling; retained metallic foreign bodies, right anterior 
thigh, muscle group XIV, evaluated as 10 percent disabling; 
retained metallic foreign bodies and scar of the lower right 
quadrant and right lateral wall of the abdomen, muscle group 
XXI, evaluated as 10 percent disabling; nerve impairment, 
left anteromedial foot due to retained metallic foreign 
bodies, evaluated as 10 percent disabling; scars, multiple 
SFWs about the right elbow, right mid and lateral wall of the 
abdomen, right ankle, and right metatarsal phalangeal joint, 
evaluated as noncompensable; and scars, multiple over both 
lower extremities, buttocks, lower back, abdomen and right 
elbow with retained metallic foreign bodies, evaluated as 
noncompensable.  The combined evaluation was 20 percent from 
February 1946, 40 percent from February 1949, zero percent 
from December 1959, 10 percent from April 2004, and 70 
percent from June 2004.

The Veteran died on January [redacted], 2006, and the death 
certificate lists the cause of death as ALS, a condition 
which was noted to have been in existence for years.  

The Veteran was not service connected for ALS at the time of 
his death.  However, as will be discussed below, the Veteran 
had a claim for service connection for ALS pending at the 
time of his death.

In development accomplished in pursuit of the claim for 
service connection for ALS, the Veteran's then-treating VA 
physician proffered a July 2004 statement in which he 
observed that Guam had a higher incidence of ALS than other 
parts of the world due, perhaps, to an environmental toxin.  
The physician further noted that people who develop ALS have 
it for many years prior to manifesting the typical signs and 
symptoms, losing over 70 percent of their motor neurons 
before major symptoms develop.  The physician then opined 
that it was as likely as not that the Veteran developed ALS 
from something he was exposed to while on Guam during his 
active service, and that complaints of back pain and back 
weakness in the 1940s may have been pre-clinical signs of the 
disease.

In October 2004, the RO obtained an independent medical 
opinion from a specialist board-certified in neurology with 
an added qualification in clinical neurophysiology, based on 
a records review of the Veteran's claims file.  The physician 
observed that while an ALS syndrome is seen in Guam, the 
condition occurs exclusively in native Chamorro Indians and 
has never been described in non-natives.  Hence, the Veteran 
could not have Guamanian motor neuron disease.  Moreover, 10 
percent of ALS runs in families, usually presenting in 
individuals under the age of 50.  Since the Veteran had no 
family history for the condition, his diagnosis fell into the 
category of unknown cause, which represents about 80 percent 
of ALS.  The physician opined that the Veteran had ALS of an 
unknown cause, not connected with shrapnel, low back pain or 
weakness, or toxins.  He further observed that the 
paresthesias in the left lower extremity shown to be present 
in 1946 were not a prodrome of ALS, because ALS does not 
include sensory dysfunction.

The Veteran died in 2006, and the appellant filed a claim for 
the cause of the Veteran's death and for service connection 
for ALS for the purposes of accrued benefits.  

In April 2007, the appellant and her representative testified 
before the undersigned Veterans Law Judge.  They argued that 
the Veteran's ALS was the result of his active service, in 
particular, his service in Guam, where he was wounded.  The 
appellant relied on the July 2004 opinion.  The appellant 
further testified that she had married the Veteran in 1947, 
and that she observed him to exhibit weakness after his 
discharge and before his diagnoses of ALS throughout the 
years up to his diagnosis of ALS.

Service personnel records show that the Veteran served in 
Guam, as part of the initial landing of the 3rd Marine 
Division in July 1944.  He was wounded in combat and 
transferred to an unknown destination.  The record is 
unclear, but he was apparently treated in a field hospital, 
received aboard the USS Elmore in August 1944 and was then 
apparently again transferred to a field hospital in September 
1944.

Given the difference of opinions concerning the etiology of 
the ALS in the claims file, the Board requested an 
independent medical opinion in September 2008.

An October 2008 opinion was provided by a VA 
neurologist/Medical Services physician, and based on review 
of the Veteran's claims file.

The physician observed that there is a variant of ALS which 
is found on Guam.  To the best of his knowledge, he stated, 
it is found only in the Chamorro people and the cause is 
unknown, although inheritance and environment both appear 
important.  However, additional research has postulated that 
neurotoxic substances in the food chain-particularly dietary 
items of the Chamorro people-are a potential link.  Thus, 
the physician stated, service on Guam may indeed increase 
exposure to various known risk factors for ALS, although it 
is not yet determined whether or not these environmental 
precautions and exposures have resulted in an increase in ALS 
among service members stationed there.  A November 2006 study 
of the National Academy of Sciences, Institute of Medicine 
found that there is limited and suggestive evidence of an 
association between military service and later development of 
ALS.  Findings noted in the study suggested that military 
service in general is related to the development of ALS.

The physician stated that VA has drafted a new interim final 
rule for the presumption of service connection for ALS, which 
states that "[t]he development of ALS at ANY TIME after 
discharge or release from active military, Naval, or Air 
Service is sufficient to establish service connection from 
that disease, if the veteran had active continuous service of 
90 days or more" (capitalization in the original).

The physician thus opined that it was at least as likely as 
not that the ALS the Veteran was diagnosed with and which 
caused his death had its onset during active service or was 
the result of his active service or an instance of that 
service including his service in Guam.  The physician opined 
that the Veteran's service connected disabilities, which 
included primarily retained foreign bodies and scars, PTSD, 
and nerve impairment of the left anteromedial foot, did not 
materially contribute to the Veteran's death.  The physician 
stated he based this opinion on his review of the research as 
it stands, new reasonable doubt about the diagnosis of ALS, 
the VA's interim criteria for establishment of development of 
ALS being sufficient to establish service connection for the 
disease, the examinations and neurological medical opinions, 
and the claims file.

The October 2008 opinion is based on a review of the record, 
to include both the July and October 2004 opinions and the 
claims file, including the Veteran's service medical records.  
It is therefore probative.

There are no other findings or opinions establishing that ALS 
was not the cause of the Veteran's active service, or any 
incident therein, including his service in Guam. 

Service connection for the cause of the Veteran's death is 
therefore warranted.

II.  Service Connection for the Purposes of Accrued Benefits

Service connection may be established for disability 
resulting from injury or disease incurred in service.  38 
U.S.C.A. § 1110.  Service connection connotes many factors, 
but basically, it means that the facts, as shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service.  A 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
in service.  See Pond v. West, 12 Vet. App. 341 (1999); 
Hickson v. West, 12 Vet. App. 247, 253 (1999).

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107.  A 
veteran is entitled to the benefit of the doubt when there is 
an approximate balance of positive and negative evidence.  
See also, 38 C.F.R. § 3.102.  When a veteran seeks benefits 
and the evidence is in relative equipoise, the veteran 
prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
The preponderance of the evidence must be against the claim 
for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 
518 (1996).

An accrued benefits claim arises after a veteran has died.  
Although a veteran's claim does not survive his death, see 
Landicho v. Brown, 7 Vet. App. 42, 47 (1994), certain 
individuals may be entitled to accrued benefits under certain 
conditions. Among requirements for accrued benefits are that 
a claim must be filed within the year after the veteran's 
death.  38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000. 

An individual entitled to accrued benefits may be paid 
periodic monetary benefits to which a veteran was entitled at 
the time of his death based on evidence in the file at the 
time of his death.  Id.

In order to support a claim for accrued benefits, the veteran 
must have had a claim pending at the time of his death for 
such benefits or else be entitled to them under an existing 
rating or decision.  38 U.S.C.A. § 5101(a), 5121(a); Jones v. 
West, 136 F.3d 1296 (Fed. Cir. 1998).

At the time of the Veteran's death, the Veteran was seeking 
entitlement to service connection for ALS.  Within the year 
following his death, the appellant submitted a claim for 
entitlement to service connection for the cause of the 
Veteran's death.  The claim was also considered a claim of 
entitlement to service connection for ALS for the purposes of 
accrued benefits.

An accrued benefits claim is, under the law, derivative of, 
and separate from, the veteran's claims.  See Zevalkink v. 
Brown, 6 Vet. App. 483, 489-490 (1994), aff'd 102 F.3d 1236 
(Fed. Cir. 1996).  Thus, in the adjudication of a claim for 
accrued benefits, the claimant is bound by the same legal 
requirement to which the veteran would have been bound had he 
survived to have his claim finally decided.

In considering the appellant's claim for accrued benefits, 
generally, only evidence contained in the claims file at the 
time of the Veteran's death may be considered.  38 U.S.C.A. § 
5121; 38 C.F.R. § 3.1000.  However, in Hayes v. Brown, 4 Vet. 
App. 353, 360-61 (1993), the Court held that service 
department and certain VA medical records are considered as 
being constructively in the claims file at the date of death 
although they may not physically be in there until after that 
date.  The pertinent provisions refer to service department 
records, reports of VA hospitalizations, reports of treatment 
by VA medical centers, reports of treatment authorized by the 
VA, and reports of autopsy made by VA on the date of death.

In the present case, the claims file at the time of the 
Veteran's death contained the July and October 2004 
opinions-which, as above detailed, reflected opinions for 
and against the grant of service connection for ALS.  The 
October 2004 opinion against service connection was based on 
review of the claims folder only, without examination of the 
Veteran.  The July 2004 opinion was proffered by the 
Veteran's treating VA physician, whose opinion was informed 
by examination of the Veteran and, presumably, also by review 
of the Veteran's treatment records, at the very least.  Both 
opinions lack material information, the former examination of 
the Veteran and the latter, presumably, review of the entire 
claims file.

As both opinions lack important aspects required in the 
determining of an etiology of a condition, they may both be 
viewed as equally lessened in probative value.

There are no other medical opinions or findings that were of 
record at the time of the Veteran's death which establish 
that the ALS either was or was not the result of active 
service.

The evidence is thus in equipoise, the benefit of the doubt 
goes to the appellant, and service connection for ALS for the 
purpose of accrued benefits is warranted.



	(CONTINUED ON NEXT PAGE)




ORDER

Service connection for the cause of the Veteran's death is 
granted.

Service connection for ALS for the purpose of accrued 
benefits is granted.




______________________________________________
HOLLY E. MOEHLMANN
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


